Citation Nr: 0300852	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from November 1965 to June 
1969.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the Los 
Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for hypertension, coronary arty disease, 
gastritis and gastroesophageal reflux disorder, and 
hearing loss.  In an August 2001 letter, the veteran was 
notified of this decision and of his procedural and 
appellate rights.  Thereafter, he limited his appeal as to 
the issue of service connection for hypertension.  As 
such, only that issue is on appeal.  


FINDING OF FACT

Hypertension was not manifest during service or within one 
year of separation from service and is not attributable to 
service, including combat. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service 
and it may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 4.104, Diagnostic Code 
7101, Note 1 (2002).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments 
became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine 
the obligations of VA with respect to the duty to assist, 
and supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In April 2001, the veteran was 
sent a letter by VA which explained VCAA.  The record also 
shows that the veteran was properly notified of the 
outcome of the August 2001 decision, which denied his 
claim of service connection for hypertension.  The 
discussion in the April 2001 letter, the RO's August 2001 
decision, and in the statement of the case issued in April 
2002, informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  He was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim and notice of 
how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to 
develop the record.  The veteran's service medical records 
have been obtained.  He received private treatment post-
service.  The private medical records satisfy 38 C.F.R. 
§ 3.326 (b).  In sum, the Board finds that the record 
contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.


Background

A review of the service medical records reveals that in 
June 1974, the veteran underwent a cadet summer camp 
examination.  At that time, his blood pressure readings 
were120/80 on sitting, 120/78 on recumbent, and 130/88 on 
standing.  A November 1965 entrance examination revealed a 
blood pressure reading of 100/68 on sitting.  A January 
1966 flight training examination revealed blood pressure 
readings of122/64 on sitting, 124/64 on recumbent, and 
124/68 on standing.  A January 1967 examination revealed 
blood pressure readings of126/86 on sitting, 120/80 on 
recumbent, and 130/80 on standing.  The April 1969 
separation examination revealed a blood pressure reading 
of 132/78 on sitting.

Post-service, the veteran was seen at the Oso Family 
Medical Group.  In 1987, he underwent angioplasty.  In 
September 1991, the veteran's blood pressure reading was 
140/82.  In July 1995, the veteran's blood pressure 
reading was 144/112.  He was diagnosed as having 
hypertension and was referred to the cardiologist and was 
given medication.  In September 1995, the veteran's blood 
pressure readings were 160/98, 150/100, and 140/83.  It 
was also noted at that time that he had coronary artery 
disease.  In November 1995, the veteran's blood pressure 
reading was 140/100.  In February 1997, the veteran's 
blood pressure reading was 156/90.  In January 1999, the 
veteran's blood pressure readings were 110/80 and 120/86.  
In October 2000, the veteran's blood pressure reading was 
128/80.  

In correspondence of record, the veteran maintains that he 
has hypertension which was caused by stress incurred 
during combat service.  In addition, he asserts that his 
heavy cigarette use during service contributed to cause 
his hypertension.  He indicated that he has been told such 
by his physicians.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §  1110; 38 C.F.R. §§ 3.303, 3.304.  
Additionally, the pertinent laws and regulations provide 
that hypertension will be presumed to have been incurred 
in service if it had become manifest to a degree of ten 
percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within 
the presumptive period under § 3.307) so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. 3.303(d).

38 C.F.R. § 3.303(d) provides that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. 3.303(d).

A claim for service connection generally requires 
competent evidence of a current disability; proof as to 
incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a 
nexus between the inservice injury or disease and the 
current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Layno v. Brown, 6 Vet. App. 465 (1994).

First, with regard to the veteran's contention that he is 
a combat veteran, a review of this DD Form 214 shows that 
the veteran served in the Army during the Vietnam Era and 
was stationed abroad for one year.  He was an R/W aviator 
and an airplane pilot commander.  He was awarded the 
National Defense Service Medal (NDSM), Army Aviator Badge, 
Vietnam Service Medal (VSM), Air Medal with 25 Oak Leaf 
Cluster (OLC), Vietnam Campaign Medal (VNCM), and, with 
"V" device, the Bronze Star Medal (BSM), and Distinguished 
Flying Cross (DFC).  The BSM and DFC awards denote combat 
if a "V" device is issued, which is the case here.  
Therefore, the veteran has combat service. 

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not 
create a statutory presumption that a combat veteran's 
claimed disability is service-connected, but it is an 
evidentiary mechanism which lightens the burden of a 
veteran who seeks service connection based on disability 
alleged to be related to combat.  If a combat veteran 
presents satisfactory lay or other evidence of service 
incurrence or aggravation of a disease or injury, which is 
consistent with the circumstances or hardships of his 
service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government 
to disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such 
clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount 
of time that has elapsed since service before there is a 
complaint of the condition, and any other relevant 
factors.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was 
incurred or aggravated in service.  It does not apply to 
the questions of whether there is a current disability or 
a nexus connecting the disability to service.  Caluza; 
Collette.  38 C.F.R. § 1154(b) does not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

For the purposes of applying the laws administered by VA, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the 
term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2002).

The Board notes that the veteran generally alleges that 
his combat experiences in general were stressful which 
played a role in his development of hypertension.  That 
being noted, as set forth above, VA has defined 
hypertension in the regulations.  As such, it can be 
determined definitively if hypertension by VA definition 
was present during service or within the presumptive 
period by comparing the definition of hypertension to the 
pertinent blood pressure readings.  

In this case, the service medical records establish that 
the veteran did not have hypertension as defined by VA 
during service.  Upon blood pressure readings, the 
veteran's diastolic blood pressure was not predominantly 
90 mm. or greater, and his systolic blood pressure was not 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  In fact, his diastolic 
pressure never reached 90 mm. or greater and his systolic 
pressure never reached 160 mm. or greater.  Further, there 
is no medical evidence dated within one year of his 
separation from service nor has the veteran indicated that 
any such evidence exists.  

The Board notes that the veteran has not presented 
satisfactory lay evidence that he had hypertension at any 
time during service.  He has not reported any inservice 
blood pressure readings indicative of hypertension nor has 
he disputed the inservice readings.  Rather than 
presenting satisfactory evidence of inservice 
hypertension, including proximate to combat, he has 
asserted that there is a relationship between the post-
service diagnosis and the inservice stress associated with 
combat.  This does not appear to be a fact pattern within 
the purview of 38 U.S.C.A. § 1154.  The veteran's claim is 
one of nexus to combat rather than existence during 
service.

Further, although the veteran maintains that the stress of 
service and cigarette smoking therein resulted in 
hypertension, he, as a layperson, is not competent to 
render such an opinion as he does not possess medical 
expertise or training.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (laypersons are not competent to render 
medical opinions).  The veteran indicated that his 
physicians told him that cigarette smoking during service 
contributed to cause his hypertension.  In support of this 
assertion, he submitted his private physicians' records.  
However, these records upon review do not support his 
assertions.  These records are devoid of any opinion to 
that effect.  There is no competent evidence that the 
veteran's service resulted in the development of 
hypertension.  

When all the evidence is taken into account, it is clear 
that the veteran's hypertension was first manifested many 
years after service and developed independently of service 
or any occurrence or problem therein.  The veteran did not 
have hypertension during service or within the presumptive 
period.  There is no competent evidence showing that 
current hypertension is related to service.  In sum, 
hypertension was not manifest during service or within one 
year of separation from service is not attributable to 
service, including combat.  The Board duly acknowledges 
the veteran's contentions and acknowledges his meritorious 
service, but the Board is not persuaded by his arguments 
in light of the contradictory documentary medical record.  
The veteran's contentions are not supported by the record. 

Thus, service connection is not warranted.  Because the 
evidence is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

